Exhibit 10.3

RESTRICTED STOCK UNIT AWARD AGREEMENT

ECLIPSE RESOURCES CORPORATION

2014 LONG-TERM INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences an award
made as of the [●] day of [●], [●] (the “Date of Grant”), by ECLIPSE RESOURCES
CORPORATION, a Delaware corporation (“Company”), to [●] (“Employee”).

1. Award. Company hereby grants Employee an award (this “Award”) of [●]
Restricted Stock Units (the “Restricted Stock Units”). Each Restricted Stock
Unit represents an unfunded and unsecured right to receive one share of common
stock, par value $0.01, of the Company (the “Stock”), plus an additional amount
pursuant to Section 4, subject to certain restrictions and on the terms and
conditions contained in this Agreement and the Eclipse Resources Corporation
2014 Long-Term Incentive Plan (as it may be amended from time to time, the
“Plan”). A copy of the Plan is available upon request. Except as provided below,
to the extent that any provision of this Agreement conflicts with the terms of
the Plan, Employee acknowledges and agrees that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” means “Cause” as defined in the employment agreement between
Employee and Company, or if “Cause” is not defined in such employment agreement
or in the absence of such employment agreement, “Cause” means the occurrence of
any of the following events, as reasonably determined by the Committee:
(i) Employee’s willful or continued failure to perform his or her material
duties for the Company; (ii) Employee’s conviction of a felony, or his or her
guilty plea to or entry of a nolo contendere plea to a felony charge; (iii) the
willful or grossly negligent engagement by Employee in conduct that is
materially injurious to the Company, financially or otherwise; or
(iv) Employee’s breach of any material term of the Company’s material written
policies and material procedures, as in effect from time to time.

(b) “Disability” means “Disability” as defined in the employment agreement
between Employee and Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months. Employee agrees to submit
to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to such reasonable requests as may be made by the
Company from time to time. Any determination as to the existence of a Disability
will be made by a physician selected by the Company.

 

Restricted Stock Unit Award Agreement   Page 1 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

(c) “Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

(d) “Involuntary Termination” means the Employee’s involuntary termination of
employment with the Company and its Subsidiaries without Cause, or Employee’s
voluntary termination of employment with the Company and each of its
Subsidiaries for Good Reason.

3. No Stockholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a stockholder
of the Company before the date shares of Stock are actually issued to Employee
in settlement of the Award. Employee’s rights with respect to the Restricted
Stock Units shall remain forfeitable at all times prior to the date on which
such rights become vested in accordance with Section 5 or 6.

4. Dividend Equivalents. If the Company declares and pays an ordinary cash
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, Employee holds unvested Restricted Stock Units granted
pursuant to this Agreement, the Company shall pay to Employee an amount in cash
equal to the ordinary cash dividends Employee would have received if he or she
were the beneficial owner, as of such record date, of a number of shares of
Stock equal to such number of unvested Restricted Stock Units. The Company will
make such payment to Employee as soon as practicable following the date the
Company pays such dividend, but in no event more than 30 days following such
date.

5. Vesting of Restricted Stock Units. Subject to Section 6 below, the Restricted
Stock Units will vest in full at 11:59 PM EST on February 24, 2017 (the “Vesting
Date”); provided, that, Employee is continuously employed by the Company or a
Subsidiary from the Date of Grant through the Vesting Date. Except as otherwise
provided in Section 6 below, (a) Employee’s employment with the Company and its
Subsidiaries for only a portion of the vesting period for the Restricted Stock
Units, even if a substantial portion, will not entitle Employee to any
proportionate vesting, and (b) all Restricted Stock Units that are unvested as
of the date of Employee’s termination of employment shall immediately terminate
and Employee will have no further rights to such unvested Restricted Stock Units
or the underlying shares of Stock. Any Restricted Stock Units that are vested as
of the date on which Employee’s employment with the Company and its Subsidiaries
terminates shall be settled in accordance with Section 7.

 

Restricted Stock Unit Award Agreement   Page 2 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

6. Termination of Employment; Change of Control.

(a) Death or Disability. If Employee’s employment with the Company and its
Subsidiaries terminates due to Employee’s death or Disability, then all of the
Restricted Stock Units granted pursuant to this Agreement shall immediately and
fully vest.

(b) Normal Retirement. If Employee’s employment with the Company and each of its
Subsidiaries terminates due to Employee’s retirement at or after having attained
age 65, then all of the Restricted Stock Units granted pursuant to this
Agreement shall immediately and fully vest and the shares of Stock issuable to
Employee in settlement of such Restricted Stock Units shall be issued to
Employee within ninety (90) days following the Vesting Date on which such
Restricted Stock Units would have vested in accordance with Section 5 had
Employee remained continuously employed by the Company or a Subsidiary from the
date of this Agreement through such Vesting Date.

(c) Involuntary Termination of Employment. If Employee incurs an Involuntary
Termination, then all of the Restricted Stock Units subject to this Award shall
immediately and fully vest.

(d) Change of Control. Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, Company’s successor or the direct or indirect parent of the
surviving entity or Company’s successor (the “Successor Entity”), fails to
assume this Award or substitute this Award with a substantially equivalent
award, then all of the Restricted Stock Units granted pursuant to this Agreement
shall immediately and fully vest.

7. Settlement of Vested Restricted Stock Units.

(a) General. Subject to the terms of this Agreement, including without
limitation Section 14 below, the Company shall issue one share of Stock to
Employee or his or her beneficiary, as the case may be, as soon as practicable
following the date on which the underlying Restricted Stock Unit vests (other
than pursuant to Section 6(b)); provided, however, that in no event will the
issuance of such share of Stock be deferred subsequent to March 15th of the year
following the year in which such Restricted Stock Unit vests (other than
pursuant to Section 6(b)).

(b) Retirement. A share of Stock issuable with respect to a Restricted Stock
Unit that vests as a result of Employee’s retirement in accordance with
Section 6(b) shall be issued to Employee or his or her beneficiary, as the case
may be, as soon as practicable following the Vesting Date on which such
Restricted Stock Unit would have vested as provided in Section 5 had Employee
remained continuously employed by the Company or a Subsidiary from the date of
this Agreement through such Vesting Date; provided, however, that in no event
will the issuance of such share of Stock be deferred subsequent to March 15th of
the year following the year in which such Vesting Date occurs.

 

Restricted Stock Unit Award Agreement   Page 3 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

(c) Transfer of Shares. Any shares of Stock issued pursuant to this Agreement
shall be in book entry form registered in the name of the Employee or his or her
beneficiary, as the case may be. The value of any fractional vested Restricted
Stock Units shall be paid in cash at the time the Stock is issued to Employee in
connection with the settlement of the vested Restricted Stock Units. The value
of the fractional Restricted Stock Units shall equal the percentage of a
Restricted Stock Unit represented by a fractional Restricted Stock Unit
multiplied by the Fair Market Value of the Stock. The value of such shares of
Stock shall not bear any interest owing to the passage of time.

(d) Blackout Periods. Employee acknowledges that, to the extent the event
triggering settlement of any vested Restricted Stock Units occurs during a
“blackout” period wherein certain employees, including Employee, are precluded
from selling shares of Stock, the Chief Executive Officer or his or her designee
retains the right, in his or her sole discretion, to defer the issuance of the
shares of Stock in settlement of such Restricted Stock Units; provided, however,
that the Chief Executive Officer (or his or her designee) will not exercise this
right to defer issuance if such shares of Stock are specifically covered by a
Rule 10b5-1 trading plan of Employee that causes such shares of Stock to be
exempt from any applicable blackout period then in effect. In the event the
issuance of any shares of Stock is deferred hereunder due to the existence of a
blackout period, such shares of Stock will be issued to Employee on or before
the date that is ninety (90) days following the date on which the shares of
Stock were originally scheduled to be issued, but in no event later than:
(i) the fifth (5th) business day following the termination of such blackout
period or (ii) December 31 of the year in which the shares of Stock were
originally scheduled to be issued.

8. Nontransferability of Awards. The Restricted Stock Units granted hereunder
may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Following Employee’s death, any shares of Stock issuable to
Employee in respect of then-outstanding Restricted Stock Units will be issued to
Employee’s legal representative, at the time specified in Section 6(d).

9. Beneficiary Designation. Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to receive any
shares of Stock issuable or cash payable hereunder to Employee following
Employee’s death at the time specified in Section 7. Each designation will
revoke all prior designations, shall be in a form prescribed by the Committee,
and will be effective only when filed in writing with the Committee during
Employee’s lifetime. In the absence of any such effective designation, shares of
Stock issuable in connection with Employee’s death shall be paid to Employee’s
surviving spouse, if any, or otherwise to Employee’s estate.

10. Adjustments in Respect of Restricted Stock Units. In the event there is any
change in the Stock by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, the number of shares
associated with the Award of Restricted Stock Units subject to this Agreement
shall be adjusted in the manner consistent with the adjustment provisions
provided in Section 3.07 of the Plan.

 

Restricted Stock Unit Award Agreement   Page 4 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

11. Effect of Settlement. Upon issuance of a share of Stock in settlement of a
Restricted Stock Unit, such Restricted Stock Unit shall be cancelled and
terminated.

12. Recoupment. Notwithstanding any other provision herein, the Award and any
shares Stock that may be issued, delivered or paid in respect of the Award, as
well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time. In
addition, the Company may require Employee to deliver or otherwise repay to
Company the Award and any shares of Stock delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, if the Company reasonably
determines that during Employee’s employment with the Company a Subsidiary, or
at any time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information of Company or
any of its Subsidiaries; or (b) materially breached any agreement to which
Employee is a party with Company or any of its Subsidiaries, including, but not
limited to, any non-competition or non-solicitation agreement.

13. Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

14. Payment of Taxes. Company may from time to time require Employee to pay to
the Company (or the Company’s Subsidiary if Employee is an employee of a
Subsidiary) the amount that Company deems necessary to satisfy Company’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award. With
respect to any required tax withholding, unless another arrangement is permitted
by Company in its discretion, Company shall withhold from the shares of Stock to
be issued to Employee the number of shares necessary to satisfy the Company’s
obligation to withhold taxes, that determination to be based on the shares’ Fair
Market Value at the time as of which such determination is made. In the event
Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then Employee shall
pay to the Company, immediately upon the Company’s request, the amount of that
deficiency.

15. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any Subsidiary of the Company, or interfere in any
way with the rights of the Company or any Subsidiary of the Company to terminate
Employee’s employment at any time.

16. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Committee and the Committee shall be liable for any act, omission
or determination taken or made in good faith with respect to this Agreement or
the Restricted Stock Units granted hereunder.

 

Restricted Stock Unit Award Agreement   Page 5 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

17. No Guarantee of Interests. The Committee and the Company do not guarantee
the Stock from loss or depreciation.

18. Company Records. Records of the Company or its Subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

19. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

20. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. Company or Employee may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

Company and Employee agree that any notices shall be given to the Company or to
Employee at the following addresses:

 

Company:   Eclipse Resources Corporation   Attn: General Counsel   2121 Old
Gatesburg Road, Suite 110   State College, Pennsylvania 16803 Employee:   At
Employee’s current address as shown in Company’s records.

21. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

22. Successor. This Agreement shall be binding upon Employee, Employee’s legal
representatives, heirs, legatees and distributees, and upon Company, its
successors and assigns.

23. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

24. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

Restricted Stock Unit Award Agreement   Page 6 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

25. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. Company may require Employee or Employee’s
legal representative, heir, legatee or distributee, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.

26. Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits Employee has accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

27. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

28. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

29. Agreement Respecting Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Restricted Stock Units except pursuant to an effective registration
statement under the Securities Act of 1933 (the “1933 Act”) or pursuant to an
exemption from registration under the 1933 Act (including Rule 144 promulgated
under the 1933 Act).

30. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require Employee
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

31. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of Stock until such time as Employee receives shares of Stock pursuant to this
Agreement. Employee’s rights with respect to the Restricted Stock Units shall
remain forfeitable at all times prior to the date on which Employee’s rights
become fully vested in accordance with this Agreement.

32. Electronic Delivery and Acknowledgement. By Employee’s acceptance of this
award, Employee is acknowledging that he or she has received and read,
understands and accepts

 

Restricted Stock Unit Award Agreement   Page 7 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

all the terms, conditions and restrictions of this Agreement and the Plan.
Company may, in its sole discretion, deliver any documents related to this award
and this Agreement, or other awards that have been or may be awarded under the
Plan, by electronic means, including prospectuses, proxy materials, annual
reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this award and
the Plan. By Employee’s acceptance of the Award represented by this Agreement,
Employee consents to receive such documents by electronic delivery and to the
engagement of any such third party.

[Signature page follows.]

 

Restricted Stock Unit Award Agreement   Page 8 of 9   Date of Grant: [●]    
[EMPLOYEE NAME]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION: By:  

 

Name:  

 

Title:  

 

EMPLOYEE:

 

[●]

{Signature Page to Restricted Stock Unit Award Agreement}